DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06 June 2022 has been considered and, along with the examiner’s amendment below, places the case in condition for allowance.

Election/Restrictions
Claims 6-X allowable. The restriction requirement between Group I (claims 1 and 3-4), Group II (claims 6, 8-15, 17-21, 25 and 26) and Group III (claim 24), as set forth in the Office action mailed on 07 August 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07 August 2020 is partially withdrawn.  Claim 24, directed to Group III is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 1 and 3-4, directed to Group I remains withdrawn from consideration because it does not  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ori Krieger on 26 July 2022.

The application has been amended as follows: 
Claims 1, 3-4, 14 and 31 are canceled.
The following claims are amended:
6. (Currently Amended) Apparatus or system (MC) comprising: 
a container for the transportation of a quantity of plant product, in the form of must, said container being so adapted that said quantity of the plant product can be put inside said container to be moved, 
a plurality of fermentation tanks, each comprising a loading mouth on its top, 
a guide configured to support and guide the container so as to make it arrive over the loading mouth of each of said plurality of fermentation tanks for unloading therein said quantity, wherein the guide is made to lie only along a plane overlying the top of the plurality of tanks, the plane being orthogonal to the direction of the force of gravity, 
wherein said container is configured to move horizontally along said guide, passing sequentially over the tops of said plurality of fermentation tanks, 
said container comprising a plunging piston to plung the plant product, a central body and at least two legs which extend from the central body and have the ends engageable on the guide, 
one or each of the two legs being hinged on the central body to oscillate about an axis in use horizontal.
17. (Currently Amended) Apparatus or system according to claim [[14]] 6, wherein said container comprises means for servo-assisting the vertical movement of [[a]] the plunging [[rod-]]piston provided in said container.
20. (Currently Amended) Apparatus or system according to claim [[14]] 6, wherein one or each of the two legs is hinged on the central body to oscillate about an axis in use horizontal and substantially orthogonal to the a translation direction of the piston.
21. (Currently Amended) Apparatus or system according to claim 6, wherein saidat least two legs comprises two pairs of legs which extend from [[a]] the central body, a pair for each side, one or each pair being hinged on the central body to swing about an axis in use horizontal.
24. (Currently Amended) Installation to ferment a plant product, in the form of must, comprising: 
a plurality of fermentation tanks each comprising a loading mouth on the top: 
one or more containers for the transportation of a quantity of plant product, each container being so adapted that said quantity of plant product can be put inside said container to be moved, 
a guide raised from the ground and mounted on top of the fermentation tanks, the guide being configured to support and guide the containers in order to make them arrive get over each loading mouth for therein unloading said quantity, wherein the guide is made to lie only along a plane overlying the top of the plurality of tanks, the plane being orthogonal to the direction of the force of gravity, 
wherein said container is configured to move horizontally along said guide, passing sequentially over the tops of said plurality of fermentation tanks, 
said container comprising a plunging piston to plung the plant product, a central body and at least two legs which extend from the central body and have the ends engageable on the guide, 
one or each of the two legs being hinged on the central body to oscillate about an axis in use horizontal.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “means for injecting gas” in claim 32 and “driving means to move the container” in claim 38 have been interpreted under 35 U.S.C. 112(f) because it uses a non-structural term “means” coupled with functional language “for injecting” and “to move the container” respectively without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  .
Since this claim limitation invokes 35 U.S.C. 112(f) claims 32 and 38-39 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: For the “means for injecting the gas” the invoked structure is an inlet as discussed in ¶47 of the application publication.  For the “driving means” the invoked structure is a motor as discussed in ¶85.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Allowable Subject Matter
Claims 6, 8-13, 17, 19-21, 24, 28-30 and 32-39 are allowed.
The following is an examiner’s statement of reasons for allowance: As discussed in the prior office action the prior art does not disclose a container comprising a plunging piston and a central body and at least two legs that extend from the central body and at least one leg is hinged on the central body and ends of the legs engage the guide.
The closest prior art is EP 2,380,968 which discloses a container (52) comprising a central body an a pair of legs (60) that can be hinged (¶45) and can move along a guide (140, see ¶46) and a tank (30).  However, the tank is a press, not a fermentation tank (instead the container 52 is a fermentation tank) and further there is no reason to modify the art to reverse those roles as the purpose this prior art invention is to remove marc from the already fermenting must to a press and prevent oxidation during said process.  While element FL in figures 9-10 may appear to be a plunging piston, it does not read on the claims.  Instead FL is simply a cap breaker and thus does not plung the plant product.  Further, as discussed in ¶¶59-60 FL is not actually part of the container as it is a single cap breaker than is used for all of the containers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        07/26/2022